t c memo united_states tax_court robert and joyce dirkse petitioners v commissioner of internal revenue respondent docket no filed date gerald w kelly jr for petitioners nicholas j richards for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies and accuracy-related_penalties under sec_6662 with respect to petitioners’ federal income taxes as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number - - these deficiencies stem from respondent’s determination that petitioners’ aplary tree-farming and rental activities hereinafter collectively referred to as petitioners’ schedule c activities conducted during and the years in issue were not activities engaged in for profit resulting in the disallowance of claimed losses attributable to these activities the issues for decision are whether petitioners’ schedule c activities were engaged in for profit and whether petitioners are liable for the sec_6662 accuracy-related_penalties all section references are to the internal_revenue_code as in effect for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference background petitioners husband and wife resided in corona california on the date they filed their petition contesting respondent’s determinations for each of the years in issue petitioners electronically filed joint federal_income_tax returns included as a part of these returns were separate schedules for each of petitioners’ schedule c activities these returns were prepared by a paid return preparer employed by h_r block robert dirkse petitioner was raised in a small farming community in wisconsin during his teenage years petitioner worked on his grandfather’s farm assisting his family in planting and growing vegetables and flowers for most of his professional career petitioner was employed as a public school teacher at the high-school level teaching biology chemistry and general science courses petitioner subsequently became a school principal at the elementary-school level and during the years in issue he was a supervisor at the adult school prior to and during the years at issue joyce dirkse mrs dirkse was employed as a registered nurse petitioners’ apiary activities in the early 1980's petitioner became interested in beekeeping as a consequence of teaching a science class for gifted students in petitioners acquired a swarm of bees from the father of one of petitioner’s students and purchased apiary beekeeping equipment and clothing petitioners thereafter joined the local beekeeping society initially petitioners raised their bees in hives located on someone else’s property in petitioners acquired a 10-acre tract of land in corona california the corona property where they moved their beehives and worked them corona is approximately miles from cerritos where petitioners then q4e- resided petitioners then moved their beehives to cerritos but in petitioners relocated their beehives back to the corona property in response to neighbors’ complaints petitioners’ apiary activities never generated a profit the following chart sets forth the revenues and expenses from petitioners’ apiary activities between and year revenue bxpenses dollar_figure dollar_figure big_number big_number big_number big_number the record does not reveal the revenue and expenses from petitioners’ apiary activities prior to petitioners’ tree-farming activities---rojo international in while attending the los angeles county fair petitioners visited a booth manned by the california macadamia society the macadamia society and inquired as to the feasability of raising macadamia trees on their corona property they joined the macadamia society and attended meetings in order to learn about the care and cultivation of macadamia trees petitioners hired the president of the macadamia society as a consultant she made specific recommendations as to the type of macadamia trees that should be planted on petitioners’ corona property relying upon these recommendations in petitioners planted ungrafted macadamia trees on their corona property - based upon their research and consultation with members of the macadamia society petitioners calculated that once the macadamia trees reached maturity which took between and years each tree would produce approximately pounds of marketable nuts the advice petitioners received proved to be erroneous many of the trees failed to fully develop during the first year in order to restore their crop petitioners planted new saplings using a technique that in the prior year petitioners’ consultant had recommended against using in petitioners installed a gravity water irrigation system on the corona property notwithstanding the installation of the irrigation system the macadamia trees failed to produce the guantity of marketable nuts that petitioners expected moreover in petitioners lost of their trees due to frost damage only a portion of the number of trees lost were ever replanted as a hedge against the poor yields of macadamia nuts petitioners decided to plant fuyu persimmon trees on the corona property in petitioners planted persimmon trees on a portion of the unused land at their corona property following a 3-year gestation period the persimmon trees yielded a marketable crop of fruit as the trees and crops grew they required more attention petitioners hired a part-time laborer carlos ramirez mr ramirez in on several occasions petitioners hired migrant workers to assist mr ramirez -- - the workers were paid on a per-project basis performing such tasks as packaging and selling the nuts and fruit watering and pruning the trees and performing general maintenance around the corona property in addition to hiring these workers petitioners improved the roads to provide easier access to the corona property and installed feet of fencing to prevent thieves from stealing their macadamia nut and persimmon produce initially petitioners attempted to sell their nut and fruit produce at the fuyu co-op in temecula california however the co- op’s quality standards prevented a substantial portion of petitioners’ produce from being sold in an attempt to increase revenues mr ramirez on behalf of petitioners began selling the macadamia nuts and persimmon fruit at roadside stands however this activity ceased after mr ramirez was confronted by competing vendors and the local authorities regarding his lack of the required business licenses thereafter petitioners derived most of their revenue through consigning their goods at swap meets unsold produce was often donated to charity during the years in issue petitioner generally visited the corona property three times a week during weekday trips he typically spent the night at the corona property and returned to his full-time job the following morning on weekends petitioner usually stayed at least one night and often he stayed until sunday evening before returning home to cerritos mrs dirkse often accompanied petitioner on weekend visits petitioners failed to maintain mileage logs for their trips to the corona property while at the corona property petitioner often assisted in the harvesting and packing of the macadamia nuts and persimmon fruit petitioners grouped their tree-farming activities e their macadamia nut and persimmon fruit operations which they called rojo international as a single schedule c activity the tree- farming activities never generated a profit the following chart sets forth the revenues and expenses from petitioners’ tree-farming activities between and year revenue bxpenses s440 dollar_figure big_number big_number big_number big_number big_number the record does not reveal the revenue and expenses from petitioners’ tree-farming activities prior to rental_activity beginning in the early 1980’s petitioners were employed on a part-time basis as teacher trainers for the christian reform church the church frequently petitioners allowed church members to use the corona property for religious retreats petitioners maintained six trailers on the corona property during the religious retreats church members were housed in petitioners’ trailers for which petitioners received a nominal rental fee --- - in petitioners disassociated themselves from the church and began renting the trailers to individuals seeking weekend getaways petitioners failed to obtain the requisite permits or business licenses for this activity petitioners’ rental activities which for the years in issue petitioners listed as a consulting activity never generated a profit the following chart sets forth the revenues and expenses from petitioners’ rental activities between and year revenues bxpenses dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number the record does not reveal the revenue and expenses from petitioners’ rental activities prior to miscellaneous during the years the revenues from petitioners’ schedule c activities totaled dollar_figure whereas the claimed expenses from these activities totaled dollar_figure on their and federal_income_tax returns petitioners reported the following income and schedule c losses year income schedule c loss dollar_figure dollar_figure big_number big_number --- - in the internal_revenue_service audited petitioners’ return and determined that no change thereto was required petitioners did not maintain a business bank account during the years at issue revenues and expenses for each of the schedule c activities were channeled through their personal checking account notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners’ schedule c activities were neither entered into for profit nor were the claimed expenses relating thereto substantiated subsequently respondent conceded that most of the claimed expenses were paid_or_incurred consequently respondent disallowed the deductions attributable to those activities for and dollar_figure and dollar_figure respectively respondent alternatively determined that the losses from petitioners’ schedule c activities constituted passive_activity_losses that were subject_to the deduction limitations of sec_469 moreover respondent imposed sec_6662 accuracy-related_penalties for the years in issue opinion schedule c activities the primary issue is one of fact whether petitioners entered into or carried on all or any of their schedule c activities with -- - an intent to make a profit ’ if petitioners did not have the requisite profit_motive as respondent maintains then all deductions exceeding the revenue attributable to those activities would be disallowed pursuant to sec_183 respondent contends that petitioners lacked the requisite intent to make a profit in carrying out their schedule c activities specifically respondent asserts that petitioners did not conduct their schedule c activities in a businesslike manner never earned a profit from any of these activities and are unlikely to do so in the near future and realized substantial tax savings by offsetting the income from their primary occupations with their schedule c losses on the other hand petitioners maintain that they entered into and carried out their schedule c activities with an intent of for purposes of applying sec_183 we treat all three of petitioners’ schedule c activities as a single activity in ascertaining what constitutes an activity or activities of a taxpayer we take into account the facts and circumstances of each case see sec_1_183-1 income_tax regs generally the most significant factors in making this determination are the degree of organizational and economic interrelationships of the various undertakings and the business_purpose which is or might be served by carrying on the operations separately or in a trade_or_business setting see id in the case at bar petitioners contend that they entered into each of their schedule c activities with the intent of supplementing their retirement income all three activities were operated with the same business_purpose and each shared the resources and capital of the others in sum each schedule c activity was organizationally and economically dependent upon the others on brief petitioners treated all three of their schedule c activities as one activity making a profit petitioners assert that they operated their schedule c activities in a businesslike manner petitioners maintain that because the apiary and tree-farming activities were inherently high risk businesses that often require a lengthy startup_period their history of losses relating thereto was not uncommon accordingly petitioners maintain that they were willing to incur substantial startup costs with the expectation that eventually their schedule c activities would provide them with supplemental retirement income for the reasons set forth below we agree with respondent and conclude for each of the years at issue petitioners’ schedule c activities were not engaged in for profit ’ we begin our analysis with the applicable statutory provisions pursuant to sec_183 deductions with respect to an activity_not_engaged_in_for_profit generally are limited to the amount of gross_income derived from such activity sec_183 c defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of because we find that petitioners’ schedule c activities were not engaged in or carried on for profit we need not decide respondent’s alternative position that petitioners’ schedule c losses were passive_activity_losses subject_to the limitations imposed under sec_469 -- sec_212 accordingly sec_183 is considered in_pari_materia with sec_162 and sec_212 see sec_1_183-2 income_tax regs the basic standard for determining whether an expense is deductible under sec_162 and sec_212 and thus not subject_to the limitations of sec_183 is the following a taxpayer must show that he or she engaged in or carried on the activity with an actual and honest objective of making a profit see 893_f2d_656 4th cir affg 91_tc_686 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 90_tc_74 sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide see 91_tc_371 85_tc_557 while the focus of this test is on the subjective intent of the taxpayer objective criteria may also be used see independent elec supply inc v commissioner supra sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in or carried on for profit these factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation exist no single factor is necessarily relevant or dispositive rather the facts and circumstances of the case ultimately control see 94_tc_41 further the determination of a taxpayer’s profit_motive is made on a yearly basis see 333_us_591 we now apply each of these factors to the facts in this case manner of carrying on the activity the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit see 72_tc_659 sec_1 b income_tax regs adapting new techniques and abandoning methods that are economically inefficient may also support the the record does not reveal whether petitioners ever engaged in other similar or dissimilar activities thus we find a discussion of petitioners’ success in these activities to be nongermane conclusion that the taxpayer possessed the requisite profit_motive see 72_tc_28 here the record reveals numerous instances where petitioners did not conduct their schedule c activities in a businesslike manner petitioners failed to acquire the necessary local business licenses to sell their produce resulting in lost revenue petitioners did not maintain any formal business plans budgets ledgers or other accounting_records in addition they did not possess any mileage logs or formal records of payments made to their undocumented workers in this regard petitioners were unable to substantiate some of their claimed deductions petitioners also failed to keep separate bank accounts they intermingled their personal funds with those of their schedule c activities and paid all expenses from this account petitioner testified that he decided against using a separate business account because the bank charged a per check fee despite incurring losses over a number of years there is no convincing evidence in the record indicating that petitioners undertook meaningful action to control or rectify the continual stream of losses arising from their schedule c activities petitioners’ losses increased during the years between and for instance petitioners claimed big_number miles on their return as the distance traveled in connection with their schedule c activities at trial they conceded that the actual number of miles was approximately big_number -- - from dollar_figure in to dollar_figure in in fact petitioners acknowledged that they are unable to predict when or if their schedule c activities will become profitable consequently this factor weighs against a finding of a profit_motive expertise of taxpayer or advisers preparation for an activity after conducting an extensive study or consultation with experts regarding the accepted business practices of the activity may indicate a profit_motive where the taxpayer conducts the activity in accordance with such study or advice see sec_1_183-2 income_tax regs conversely a taxpayer’s failure to obtain expertise in the activity may indicate a lack of profit_motive see 809_f2d_355 7th cir affg tcmemo_1985_523 prior to entering into their schedule c activities petitioners consulted with and relied upon the advice of members of the macadamia and persimmon societies as well as an experienced beekeeper moreover they spent a considerable amount of time and effort researching their schedule c activities indeed when the advice of a paid consultant turned out to be incorrect petitioners were able to identify the source of the problem and take remedial action the fact that petitioners consulted technical noneconomic experts does not necessarily indicate that they carried on their -- - schedule c activities for profit see hillman v commissioner tcmemo_1999_255 considering all the years of substantial losses petitioners did little to demonstrate an expertise for the economics of these operations consequently this factor weighs against a finding that petitioners’ schedule c activities were carried on with the intent to make a profit see kahla _v commissioner tcmemo_2000_127 time and effort expended in the activity the fact that a taxpayer devotes much of his or her personal time and effort in carrying on an activity particularly if the activity does not have substantial recreational aspects may indicate a profit_motive see sec_1_183-2 income_tax regs during the years at issue petitioner traveled to their corona property at least three times a week and often spent the weekends there accompanied by mrs dirkse while on the property petitioner spent significant periods of time supervising his laborers as well as assisting in the tree-farming and apiary activities in addition petitioners conducted many of the retreat activities and managed the rental of their trailers moreover they often spent their free time learning about apiary and tree farming consequently this factor weighs in favor of finding a profit_motive a expectation that assets may appreciate an expectation that assets used in the activity will appreciate may indicate a profit objective see sec_1 b income_tax regs accordingly a profit_motive may be inferred even where there are no operating profits so long as the appreciation in value of the activity’s assets exceeds its operating_expenses of the current_year and its accumulated losses from prior years see 72_tc_411 affd 647_f2d_170 9th cir petitioners purchased the corona property in in order to relocate their apiary activity not for speculative appreciation although petitioner testified regarding the appreciation of land in the vicinity of the corona property there is no credible_evidence in the record as to the value of petitioners’ property or that any appreciation in the assets used in petitioners’ schedule c activities will exceed the cumulative losses of their schedule c activities consequently this factor weighs against finding a profit_motive history of income or losses from the activity a history of losses over an extended period of time may indicate the absence of a profit objective see allen v commissioner t c pincite although a long history of losses is an important criterion it is not necessarily determinative see engdahl v commissioner t c pincite allen v commissioner -- - supra for instance a series of startup losses or losses sustained because of unforeseen circumstances beyond the taxpayer’s control may not indicate a lack of profit_motive see sec_1 b income_tax regs no profits have ever been generated from petitioners’ schedule c activities and none are expected in the near future petitioners have been conducting their schedule c activities well beyond the length of time that can be reasonably called the startup_period and there is no evidence in the record indicating that their schedule c losses are the result of unforeseen circumstances rather the extended period of losses is attributable to petitioners’ unchecked expenditures and their failure to develop a suitable market for their produce indeed the growing disparity between petitioners’ losses and revenue stream is indicative of an unprofitable undertaking and is inconsistent with petitioners’ purported intent to provide supplemental income consequently this factor weighs against a finding of a profit_motive the amount of occasional profits barned if any if an activity generates only small infrequent profits and typically generates large losses the taxpayer conducting the activity may not have a profit objective see golanty v commissioner supra pincite sec_1_183-2 income_tax regs as stated petitioners have never made a profit from their schedule c activities and there is no indication from the record that petitioners can realistically expect profitability in the near future consequently this factor weighs against a finding of a profit_motive taxpayer’s financial status substantial income from sources other than the activity in guestion particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit see hillman v commissioner supra sec_1_183-2 b income_tax regs for and petitioners had dollar_figure and dollar_figure respectively in unrelated gross_income during the same years they claimed dollar_figure and dollar_figure respectively in schedule c losses petitioners used these losses to reduce their gross_income by percent for and percent for these reductions led to substantial tax savings for petitioners consequently this factor weighs against a finding of a profit_motive blements of personal pleasure or recreation the existence of recreational elements in an activity may indicate that the activity is not engaged in for profit on the other hand where an activity lacks any appeal other than profit a profit_motive may be indicated see hillman v commissioner supra sec_1_183-2 income_tax regs - - nothing in the record indicates that petitioners used the corona property or their schedule c activities to derive personal pleasure or recreation consequently this factor weighs in favor of finding a profit_motive to conclude after giving due consideration to the record as a whole we find that during the years in issue petitioners did not carry on their schedule c activities with an intent to make a profit accordingly we sustain respondent’s disallowance of petitioners’ schedule c losses sec_6662 accuracy-related_penalty we next consider whether petitioners are liable for the sec_6662 accuracy-related_penalties for the years in issue sec_6662 imposes a penalty equal to percent of any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or to a substantial_understatement of tax see sec_6662 b and b negligence includes any failure of the taxpayer to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard of the internal_revenue_code or its rules or regulations sec_6662 the accuracy-related_penalty will be imposed unless the taxpayers can demonstrate that they acted in good_faith and with reasonable_cause with respect to the --- - underpayment see sec_6664 c in determining the applicability of sec_6664 we weigh the particular facts and circumstances of each case see sec_1_6664-4 income_tax regs petitioners maintain that the sec_6662 accuracy-related_penalties should not be imposed because they made a reasonable attempt to prepare accurate tax returns and relied upon the advice of a professional tax preparer in addition petitioners note that their returns for and earlier years were audited and resulted in the internal revenue service’s accepting the schedule c activity losses as reported on those returns on the other hand respondent maintains that petitioners as educated individuals should have known that the size of the losses claimed in relation to their sales combined with the enjoyment and tax benefits they derived from the activity was ‘too good to be true’ moreover respondent asserts that petitioners’ misclassification of their rental activities as consulting on their tax returns as well as petitioners’ overstatement of their automobile business mileage see supra note mandates the imposition of the sec_6662 accuracy related penalties although we are troubled by petitioners’ misclassification of their rental activities and the overstatement of their business mileage on balance we agree with petitioners and thus hold that -- - the sec_6662 accuracy-related_penalty should not be imposed for either year under consideration we have considered all arguments made by the parties for contrary holdings and to the extent not discussed find them to be without merit to reflect the foregoing decision will be entered for respondent with respect to the deficiencies and for petitioners with respect to the addition_to_tax under sec_6662
